Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 1 of 12 Page ID #:306



   1
       Michael A. Simmrin (238092)
   2   Simmrin Law Group
       3500 W. Olive Avenue, Suite 300
   3
       Burbank, CA 91505
   4   Tel.: (818) 827-7171
       michael@simmrinlawgroup.com
   5
       Debi F. Chalik, Esq. Admitted Pro Hac Vice (Florida Bar No. 179566)
   6   CHALIK & CHALIK, P.A.
   7
       10063 N.W. 1st Court
       Plantation, Florida 33324
   8   Tel.: (954) 476-1000
   9
       Fax: (954) 472-1173
       Debi@Chaliklaw.com
  10   Litigation@Chaliklaw.com
  11
       Attorneys for Plaintiffs

  12                      UNITED STATES DISTRICT COURT
  13
                        CENTRAL DISTRICT OF CALIFORNIA
                                  LOS ANGELES
  14

  15
       STANLEY DACHINGER &                     Case No. 2:20-CV-03847-RGK-SK
  16   LINDA DACHINGER and                     Judge: Hon. R. Gary Klausner
  17   JACKIE BROCK & JANIS
       BROCK,                                  Magistrate: Hon. Steve Kim
  18
                      Plaintiff,               SECOND AMENDED COMPLANT
  19                                           AND DEMAND FOR JURY TRIAL
             v.
  20
       PRINCESS CRUISE LINES LTD.,
  21
                      Defendant.
  22

  23

  24

  25
            Plaintiffs, by and through their undersigned counsel, hereby sues Defendant,
  26

  27   PRINCESS CRUISE LINES LTD. (hereinafter, “PRINCESS”), and alleges:
  28
                                               1
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 2 of 12 Page ID #:307



   1                         THE PARTIES AND JURISDICTION
   2
             1.     This is an action seeking damages in excess of $1,000,000.00 (One
   3
       Million Dollars) exclusive of interest, costs and attorney's fees.
   4

   5         2.     This Court has diversity subject matter jurisdiction pursuant to 28
   6
       U.S.C. § 1332 as this is a civil action in which the matter in controversy exceeds the
   7
       sum or value of $75,000, exclusive of interest and costs, and is between citizens of
   8

   9   different States and/or citizens of a State and citizens or subjects of a foreign state.
  10
             3.     This Court also has Admiralty subject matter jurisdiction pursuant to 28
  11

  12
       U.S.C. § 1333 as this case involves a maritime tort. The type of incident and injuries

  13   suffered by Plaintiffs had the potential to impact maritime commerce as Plaintiffs are
  14
       at serious risk of imminent harm as a result of being exposed to the Coronavirus
  15

  16
       running rampant aboard the cruise ship upon which they are paying passengers.

  17         4.     Plaintiff, STANLEY DACHINGER is sui juris, is a resident of Suffolk
  18
       County, New York, and was a passenger onboard the Grand Princess.
  19

  20         5.     Plaintiff, LINDA DACHINGER is sui juris, is a resident of Suffolk,

  21   New York, and was a passenger onboard the Grand Princess.
  22
             6.     Plaintiff, JACKIE BROCK is sui juris, is a resident of Suffolk County,
  23

  24   New York, and was a passenger onboard the Grand Princess.

  25         7.     Plaintiff, JANIS BROCK is sui juris, is a resident of Suffolk County,
  26
       New York, and was a passenger onboard the Grand Princess.
  27

  28
                                                    2                    2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 3 of 12 Page ID #:308



   1         8.      Princess Cruise Lines LTD. is incorporated in Bermuda, with its
   2
       headquarters in Santa Clarita California. The action is being filed in this Court
   3

   4   pursuant to the terms and conditions of the Passenger Contract issued by Defendant,

   5   Princess Cruise Lines Ltd.
   6
             9.      At all times hereto, PRINCESS owned and operated the cruise ship the
   7

   8   Grand Princess.
   9         10.     This Court has personal jurisdiction over PRINCESS as PRINCESS’
  10
       principle place of business is located in Los Angeles County, Los Angeles.
  11

  12         11.     PRINCESS conducts substantial business within the state of California,
  13   including operating cruises from ports in San Francisco, San Diego and Los Angeles.
  14
             12.     PRINCESS markets cruise vacations to Californian residents and
  15

  16   employs thousands of Californian residents to work at its California headquarters.
  17         13.     Plaintiffs STANLEY DACHINGER and LINDA DACHINGER were
  18
       passengers aboard the Grand Princess which departed out of San Francisco on
  19

  20   February 21, 2020, and came down with symptoms of COVID-19 on or about March
  21
       9, 2020, including headaches, stomach problems and chest pains. They were
  22
       quarantined on said ship through Wednesday, March 11, 2020, as a result of an
  23

  24   outbreak of COVID-19 and Plaintiffs, STANLEY DACHINGER and LINDA
  25
       DACHINGER both tested positive for COVID-19 while quarantined at Dobbins Air
  26
       Force Base.
  27

  28
                                                 3                   2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 4 of 12 Page ID #:309



   1         14.   Plaintiffs JACKIE BROCK and JANIS BROCK were passengers
   2
       aboard the Grand Princess which departed out of San Francisco on February 21,
   3

   4   2020. JACKIE BROCK came down with symptoms on or about March 22, 2020,

   5   including fatigue, headache, trouble breathing, fever and cough while quarantined at
   6
       Dobbins Air Force Base, after having been quarantined on said ship through
   7

   8   Wednesday, March 11, 2020 as a result of an outbreak of COVID-19. JANIS
   9   BROCK came down with symptoms on or about March 17, 2020, including fatigue,
  10
       headaches, muscle aches and congestion while quarantined at Dobbins Air Force
  11

  12   Base, after having been quarantined on said ship through Wednesday, March 11,
  13   2020 as a result of an outbreak of COVID-19. JANIS BROCK tested positive for the
  14
       antibody on May 26, 2020 indicating that she contracted COVID-19 on Defendant’s
  15

  16   ship. JACKIE BROCK tested negative for the antibody, however his physician, Dr.
  17   Danielle Laieta claims it was a false negative, as JACKIE BROCK experienced all
  18
       of the symptoms associated with coronavirus.
  19

  20                              FACTUAL BACKROUND
  21
             In the recent months, there has been a worldwide outbreak of a new strain of
  22
       the Corona virus, commonly known as COVID-19. The virus began in China in
  23

  24   December 2019, and has quickly spread throughout Asia, Europe and most recently,
  25
       North America. The virus causes temperature, a dry cough, and can be fatal. There
  26
       have been over One Hundred Thousand cases worldwide and over Three Thousand
  27

  28
                                                 4                  2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 5 of 12 Page ID #:310



   1   deaths as result of COVID-19. Those fatalities have largely been amongst the elderly
   2
       population, and those with underlying medical complications.
   3

   4

   5         COVID-19 really gained the attention of the public when the Diamond
   6
       Princess Cruise ship, also owned and operated by Defendant, suffered an outbreak of
   7

   8   the disease at the beginning of February 2020 in Yokohama, Japan. The outbreak
   9   began with ten cases, and rapidly multiplied to seven hundred cases, as a result of the
  10
       flawed two-week quarantine on the ship. The Center for Disease Control, (CDC)
  11

  12   issued a statement on February 18, 2020, that “the rate of new reports of positives
  13   new on board, (Diamond Princess), especially among those without symptoms,
  14
       highlights the high burden of infection on the ship and potential for ongoing risk.”
  15

  16   Seven of Defendant’s passengers died as a result of COVID-19.
  17         It would only stand to reason, that having experienced such a traumatic
  18
       outbreak on board one of its vessels less than a month prior to the current voyage on
  19

  20   board the Grand Princess, that the Defendant would have learned to take all necessary
  21
       precautions to keep its passengers, crew and the general public safe. Unfortunately,
  22
       the Defendant PRINCESS did no such thing, which is why Plaintiffs contracted the
  23

  24   highly communicable disease, COVID-19.
  25

  26

  27

  28
                                                  5                    2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 6 of 12 Page ID #:311



   1                                        COUNT I
   2
                               (NEGLIGENCE AGAINST PRINCESS)
   3

   4      Plaintiffs re-allege all allegations in paragraphs 1 through 14 above as if alleged

   5      fully herein.
   6

   7         15.    PRINCESS owed Plaintiffs, who were paying passengers who boarded
   8
       the Grand Princess on February 21, 2020, the duty to ensure that they would not be
   9
       exposed to unreasonable risk of harm that defendant knew or should have known
  10

  11   about while sailing on its vessel.
  12
             16.    Defendant breached its duty in that it had knowledge that at least one of
  13
       its passengers from the prior voyage who disembarked Feb 21, 2020 had symptoms
  14

  15   of coronavirus, and yet Defendant’s corporate office made the conscious decision to
  16
       continue sailing the voyage that began on February 21, 2020 with another three
  17
       thousand passengers on an infected ship.
  18

  19         17.    Specifically, Defendant’s corporate office was aware of at least two
  20
       passengers who disembarked its ship on February 21, 2020 in San Francisco, had
  21
       symptoms of the coronavirus. It went as far as to send emails on Wednesday
  22

  23   February 25, to passengers who disembarked the Grand Princess on February 21,
  24
       notifying them of the potential of exposure to the coronavirus while onboard their
  25
       cruise.
  26

  27

  28
                                                  6                    2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 7 of 12 Page ID #:312



   1          18.    To make matters even worse, there were sixty-two passengers on board
   2
       the Plaintiffs’ cruise, who were also on the prior voyage, who were exposed to the
   3

   4   passengers that were confirmed to be infected, and later died.

   5          19.    In continuing to sail with another three thousand passengers, including
   6
       Plaintiffs, on February 21, 2020, knowing that some of those passengers and crew
   7

   8   had already been exposed to COVID-19, the Defendant PRINCESS has exposed
   9   Plaintiffs to actual risk of immediate physical injury.
  10
              20.    Defendant is further negligent in failing to have proper screening
  11

  12   protocols for COVID-19 prior to boarding the passengers on Plaintiffs’ voyage.
  13   Despite the knowledge and experience Defendant’s corporate office had with the
  14
       outbreak of the disease on the Diamond Princess just a mere three weeks prior to the
  15

  16   instant case, Defendant did not have proper screening protocol in place to minimize
  17   the risk of exposure of the disease to its passengers and crew.
  18
              21.    Prior to boarding the February 21, 2020 sailing on the Grand Princess,
  19

  20   passengers were simply asked to fill out a piece of paper confirming they were not
  21
       sick. Not one passenger was questioned, let alone examined in any capacity.
  22
       Incredibly, not one of those sixty-two passengers or crew members who were mixing
  23

  24   and mingling with the infected prior passengers were ever examined during the
  25
       instant voyage until being tested for the virus on Thursday March 5, 2020, two weeks
  26
       after the ship sailed.
  27

  28
                                                   7                     2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 8 of 12 Page ID #:313



   1        22.     As a result of the Defendant’s lackadaisical approach to the safety of
   2
       Plaintiffs, its passengers and crew aboard the Grand Princess, Plaintiffs contracted
   3

   4   COVID-19 on Defendant’s ship and remained sick for weeks.

   5        23.     Finally, Defendant, PRINCESS’ corporate office is negligent in failing
   6
       to adequately warn Plaintiffs about the potential exposure to COVID-19 prior to
   7

   8   boarding the ship on February 21, 2020, and again during the sailing of said cruise.
   9   Defendant had actual knowledge of at least two passengers who sailed on its ship the
  10
       week prior, disembarked with symptoms of coronavirus, and one confirmed death as
  11

  12   a result. Defendant also knew that there were sixty-two passengers and crew who
  13   were on board that same sailing, who were on board with Plaintiffs, and failed to
  14
       inform Plaintiffs at any time prior to boarding or while they were already
  15

  16   onboard, that there was an actual risk of exposure to COVID-19. In addition,
  17   PRINCESS failed to inform Plaintiffs that a crew member aboard their cruise actually
  18
       disembarked in Hawaii as a result of coronavirus.
  19

  20          24. If Plaintiffs had knowledge of this actual risk of exposure prior to
  21
       boarding, they would have never boarded the ship. If they were informed of the risk
  22
       on February 25, 2020, when the former passengers were notified by email, Plaintiffs
  23

  24   would have disembarked at the first port of call in Honolulu on Feb 26, 2020. Due
  25
       to Defendant’s outright negligence in failing to warn Plaintiffs of the actual risk of
  26
       exposure to COVID-19 aboard its infected ship, Plaintiffs were quarantined in their
  27

  28   cabin along with the rest of the passengers and crew, off the coast of San Francisco,
                                                  8                   2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 9 of 12 Page ID #:314



   1   anxiously awaiting their fate, until they were transferred to various Air Force bases
   2
       across the country where they remained quarantined, and ultimately became ill with
   3

   4   symptoms of COVID-19.

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17          25. As a direct and proximate result of the aforementioned negligence of the
  18
       Defendant PRINCESS, in exposing them to COVID-19 on their ship, Plaintiffs,
  19

  20   STANLEY DACHINGER, LINDA DACHNGER, JACKIE BROCK and JANIS

  21   BROCK, suffered physically in and about their bodies due to the pain from
  22
       contracting COVID-19, and are emotionally traumatized due to their fear of the long
  23

  24   term effects of said disease, and said emotional trauma will continue to plague them..

  25          WHEREFORE, Plaintiffs demand judgment against Defendant PRINCESS
  26
       CRUISE LINES LTD for damages suffered as result of their negligence and a trial
  27

  28   by jury on all issues triable.
                                                  9                   2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 10 of 12 Page ID #:315



   1                                         COUNT II
   2
               (GROSS NEGLIGENCE AGAINST DEFENDANT PRINCESS)
   3

   4      Plaintiff re-alleges all allegations set out in paragraphs 1 through 25 above as if

   5   alleged fully herein.
   6

   7         26.    Defendant Princess’ corporate office’s conduct in deciding to continue
   8
       to sail the Grand Princess with Plaintiffs, knowing that the ship was infected from
   9
       two previous passengers who came down with symptoms of COVID-19, and had
  10

  11   sixty-two passengers on board with Plaintiffs who were previously exposed to those
  12
       two infected individuals, along with the prior crew, shows a lack of any care on the
  13
       part of Defendant, amounting to gross negligence. Defendant knew how dangerous
  14

  15   it was to expose Plaintiffs and the rest of its passengers to COVID-19 in light of its
  16
       experience with the Diamond Princess a short three weeks prior, and yet it departed
  17
       from what a reasonably careful cruise line would do under the circumstances in
  18

  19   continuing to sail with Plaintiffs.
  20
             27.    Moreover, Defendant’s corporate office’s conduct in failing to warn
  21
       Plaintiffs of their actual risk of harm in being exposed to COVID-19, either prior to
  22

  23   boarding or while they were already on board, in light of the prior passenger who
  24
       came down with symptoms who ended up dying, along with others who came down
  25
       with symptoms from that prior voyage, and the crew member who disembarked
  26

  27

  28
                                                  10                   2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 11 of 12 Page ID #:316



   1   during this voyage from the virus, amounts to an extreme departure of a what a
   2
       reasonably careful cruise line would do, in light of that fact that Plaintiffs are elderly.
   3

   4         28.    Defendant PRINCESS’ corporate office chose to place profits over the

   5   safety of its passengers, crew and the general public in continuing to operate business
   6
       as usual, despite their knowledge of the actual risk of injury to Plaintiffs, who are
   7

   8   elderly.
   9         29.    Due to Defendant’s outright wanton and reckless conduct as specified
  10
       above, Plaintiffs all contracted COVID-19 on the Grand Princess and were sick with
  11

  12   fatigue, trouble breathing, headaches, stomach problems, fever and cough. Plaintiffs
  13   suffered physically in and about their bodies due to the disease, and suffer emotional
  14
       trauma due to the fear of the long term effects of COVID-19.
  15

  16         WHEREFORE, Plaintiffs demand judgment against Defendant, PRINCESS
  17   CRUISE LINES LTD, including punitive damages suffered as a result of the alleged
  18
       gross negligence on Defendant, and a trial by jury on all issues triable.
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                    11                    2:20-CV-03847-RGK-SK
Case 2:20-cv-03847-RGK-SK Document 36 Filed 09/11/20 Page 12 of 12 Page ID #:317



   1                             DEMAND FOR JURY TRIAL
   2

   3         The Plaintiffs hereby demand trial by jury of all issues so triable of right.
   4         Dated this 10th day of September, 2020.
   5
                                              Michael A. Simmrin
   6                                          SIMMRIN LAW GROUP
                                              3500 W. Olive Avenue, Suite 300
   7
                                              Burbank, CA 91505
   8                                          Tel.: (954) 476-1000
                                              Fax: (424) 653-6564
   9

  10                                          By _________________________
                                                   MICHAEL A. SIMMRIN
  11
                                                   California Bar No.238092
  12
                                              Debi F. Chalik (Admitted Pro Hac Vice)
  13
                                              CHALIK AND CHALIK, P.A.
  14                                          Attorneys for Plaintiff
                                              10063 N. W. 1st Court
  15
                                              Plantation, Florida 33324
  16                                          Tel.: (954) 476-1000
                                              Fax: (954) 472-1173
  17

  18
                                              By _________________________
  19
                                                   DEBI F. CHALIK
  20                                               Florida Bar No. 179566
  21

  22

  23

  24

  25

  26

  27

  28
                                                  12                   2:20-CV-03847-RGK-SK
